MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                 FILED
regarded as precedent or cited before any                                         Oct 30 2019, 8:52 am

court except for the purpose of establishing                                          CLERK
                                                                                  Indiana Supreme Court
the defense of res judicata, collateral                                              Court of Appeals
                                                                                       and Tax Court
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                           ATTORNEYS FOR APPELLEE
Steven J. Halbert                                                 INDIANA DEPARTMENT OF CHILD
Indianapolis, Indiana                                             SERVICES
Valerie K. Boots                                                  Curtis T. Hill, Jr.
Marion County Public Defender Agency                              Attorney General of Indiana
Appellate Division                                                Katherine A. Cornelius
Indianapolis, Indiana                                             Robert J. Henke
                                                                  Deputy Attorneys General
                                                                  Indianapolis, Indiana
                                                                  ATTORNEY FOR APPELLEE CHILD
                                                                  ADVOCATES, INC.1
                                                                  DeDe K. Connor
                                                                  Indianapolis, Indiana



                                                  IN THE
       COURT OF APPEALS OF INDIANA




1
    Child Advocates, Inc. did not file a separate appellee’s brief.


Court of Appeals of Indiana | Memorandum Decision 19A-JT-976 | October 30, 2019                       Page 1 of 20
      In the Matter of the Termination                          October 30, 2019
      of the Parent-Child Relationship                          Court of Appeals Case No.
      of B.J.G., Mother, and B.G.,                              19A-JT-976
      Minor Child,                                              Appeal from the
      B.J.G.,                                                   Marion Superior Court
                                                                The Honorable
      Appellant-Respondent,
                                                                Marilyn A. Moores, Judge
                v.                                              The Honorable
                                                                Scott Stowers, Magistrate
                                                                Trial Court Cause No.
      Indiana Department of Child
                                                                49D09-1809-JT-1118
      Services,
      Appellee-Petitioner,

      and

      Child Advocates, Inc.,

      Appellee-Guardian Ad Litem.



      Kirsch, Judge.


[1]   B.J.G. (“Mother”) appeals the juvenile court’s order involuntarily terminating

      her parental rights to her child, B.G. (“Child”), raising the following restated

      issues:


                I.     Whether the juvenile court’s findings are generally
                       defective because the Indiana Department of Child
                       Services (“DCS”) did not present evidence to reflect
                       Mother’s “current conditions” at the time of the
                       termination hearing; and


                II.    Whether the judgment terminating Mother’s parental
                       rights was clearly erroneous because DCS failed to

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-976 | October 30, 2019       Page 2 of 20
                        demonstrate by clear and convincing evidence that Mother
                        posed a threat to Child’s well-being or that the conditions
                        resulting in Child’s removal would not be remedied.


[2]   We affirm.


                                   Facts and Procedural History
[3]   Child was born to Mother on August 4, 2017.2 Three days later, DCS filed a

      petition alleging that Child was a child in need of services (“CHINS”) because

      Child was born “drug exposed.”3 Tr. Vol. II at 115. Child remained in the

      hospital’s neonatal intensive care unit for about a month. Id. at 133.

      Meanwhile, the CHINS court removed Child from Mother’s care and custody

      following an August 8, 2017 “Initial/Detention Hearing” and ordered Child to

      be placed in foster care upon her release from the hospital. Ex. Vol. I at 84.

      Child was adjudicated a CHINS on October 5, 2017, after Mother admitted she

      “need[ed] assistance to maintain sobriety . . . [and] the coercive intervention of

      the Court [was] necessary to ensure [Child’s] safety and well-being.” Id. at 65.

      Following a November 2, 2017 hearing, the CHINS court entered a




      2
        The parent-child relationship between Child and Child’s biological father was terminated by default on
      February 15, 2018, and he does not participate in this appeal. Ex. Vol. I at 35. Accordingly, we set forth only
      the facts that pertain to Mother.
      3
        The CHINS petition included an allegation that Child was born with fetal alcohol syndrome or with
      controlled substance or legend drug in Child’s body. Ex. Vol. I at 50. Because Mother admitted that Child
      was a CHINS, there was no fact-finding during the CHINS hearing. Accordingly, specific material facts
      were redacted from the CHINS petition prior to it having been admitted into evidence. Tr. Vol. II at 77; Ex.
      Vol. I at 50. However, explanation of Child’s “drug exposure” can be found elsewhere in the record. See Tr.
      Vol. II at 23, 24 (Mother began using opioids around age twenty-four and began using heroin at age twenty-
      five; Child was born one month shy of Mother turning twenty-six).

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-976 | October 30, 2019                    Page 3 of 20
      dispositional order, directing Mother to participate in reunification services. Id.

      at 56. Mother was incarcerated at that time; however, because she was

      scheduled to be released in December 2017, the CHINS court ordered Mother

      to contact DCS within seventy-two hours of her release. Id. at 57.


[4]   Mother had four children, including Child. Tr. Vol. 2 at 22. Seven months

      prior to Child’s birth, DCS filed a CHINS petition as to Child’s half-siblings,

      K.H. and L.P. Ex. Vol. I at 140-43. During a January 26, 2017 pre-trial

      hearing, Mother admitted that K.H. and L.P. needed services and that the

      CHINS court’s intervention was necessary because Mother “need[ed] assistance

      in maintaining a home free from substance abuse.” Id. at 120. K.H. and L.P.

      were not returned to Mother’s care.4


[5]   On May 10, 2017, when she was six months pregnant with Child, Mother was

      arrested and charged with Level 6 felony possession of cocaine and Class B

      misdemeanor possession of marijuana. Ex. Vol. II at 4. The trial court issued

      multiple warrants for Mother’s failure to appear while the case moved toward

      trial. Id. at 4, 6, 7, 8. On January 15, 2019, pursuant to a plea agreement,

      Mother pleaded guilty to possession of cocaine, and the State dismissed the

      possession of marijuana count. Id. at 16. The trial court sentenced Mother to

      365 days in jail, all of which was suspended. Id. at 16, 19. As a condition of




      4
        In March 2017, the CHINS court dismissed the case as to K.H. and granted K.H.’s father sole physical
      custody. Ex. Vol. I at 110, 202. In September 2018, L.P. was placed in L.P.’s father’s care on the
      recommendation of father’s home-based case manager. Id. at 162.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-976 | October 30, 2019                Page 4 of 20
      that suspension, the trial court ordered Mother to participate in weekly drug

      screens and complete a substance abuse assessment.5 Id. at 16, 19.


[6]   Meanwhile, on August 19, 2017, about a week after DCS had filed the CHINS

      petition regarding Child, Mother again was charged with multiple drug-related

      crimes. Id. at 23. Those crimes were charged separately under cause numbers

      49G20-1708-F3-30521 and 49G20-1708-F4-30079. Id. at 23, 38. Mother “was

      apparently incarcerated on [those] charges until December 2017.” Appellee’s Br.

      at 7 (citing Tr. Vol. II at 30). The trial court dismissed cause number 49G20-

      1708-F4-30079 on February 2, 2018. Ex. Vol. II at 38, 43. On January 7, 2019,

      Mother pleaded guilty in cause number 49G20-1708-F3-30521 to dealing in

      cocaine and received a sentence of 1095 days; Mother had served 112 days, had

      earned credit for 37 days, and the remaining 946 days were suspended. Id. at

      35.


[7]   On August 23, 2018, after Mother had been charged, but before she had

      pleaded guilty to possession of cocaine and dealing in cocaine, the CHINS

      court held a permanency hearing and modified Child’s permanency plan to

      adoption. Ex. Vol. I at 35. In support of that modification, the CHINS court

      found: (1) Child’s case had been open for a year and no service provider was

      recommending that Child be returned to the care of Mother; (2) although

      Mother said she was going “in-patient for drug treatment,” her whereabouts



      5
       The record before us contains no information about whether Mother participated in these court-ordered
      drug screens and substance abuse assessments.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-976 | October 30, 2019               Page 5 of 20
      were unknown to DCS; (3) Mother continued to struggle with drug abuse; (4)

      during the one-year period that Child’s case had been open, Mother made no

      meaningful progress toward sobriety; (5) Mother had not consistently visited

      Child, and when she did, she often ended the visits early; and (6) Mother did

      not successfully complete home-based services.6 Id.


[8]   On September 21, 2018, after Mother had pleaded guilty to two cocaine-related

      offenses, DCS filed a petition to terminate Mother’s parental rights (“TPR”).

      Appellant’s App. Vol. II at 17. The juvenile court held a fact-finding hearing on

      January 16 and February 26, 2019. Tr. Vol. II at 2. During the hearing, Joy

      Boyd (“Boyd”), a therapist with Families First Indiana, testified that she

      received Mother’s referral for home-based therapy in December 2017. Id. at 97.

      Boyd stated that she met with Mother four to five times a month. Id. at 98.

      Initially, Mother was “very engaging” but at times Mother struggled to stay

      focused and was inconsistent in her attendance. Id. Boyd testified that during

      their sessions Mother had difficulty focusing on her established treatment plan

      goals; Mother appeared preoccupied and even disinterested during sessions. Id.

      at 101. There were periods of time when Mother would not schedule, would

      cancel, or would not show up for appointments. Id. at 98. On June 13, 2018,




      6
        Mother contends that there was no evidence or testimony regarding her drug usage from April 2018
      through the termination hearings in January and February 2019. Appellant’s Br. at 6. We disagree. During
      the termination hearing, Rondre Smith, a home-based case worker with Hope Counseling Associates,
      testified, “On the 17th of August, [2018] I received a text message from [Mother] stating that she wasn’t able
      to have her visit [with Child,] and that she was going to pursue rehab.” Tr. Vol. 2 at 54. Thus, Mother
      clearly had an issue with drug abuse even after her last drug screen in April 2018.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-976 | October 30, 2019                   Page 6 of 20
       since Mother had not successfully completed the goals she set with Boyd at the

       beginning of their work together, Boyd discharged Mother “due to her lack of

       progress.” Id. at 103, 109. At the time of Mother’s discharge, Boyd was

       concerned about Mother’s emotional regulation, stability, and sobriety. Id. at

       104.


[9]    Megan McCully (“McCully”), a substance abuse counselor with Families First,

       testified that Mother took part in a substance abuse assessment on April 12,

       2018. Tr. Vol. II at 19. Mother told McCully that she began using opioids at

       age twenty-four and began using heroin when she was twenty-five. Id. at 23.

       McCully said that Mother had streaks of sobriety but her tolerance for certain

       drugs suggested that she had used drugs longer than one year. Id. at 25.

       Mother claimed that she had abstained from drug use from August 2017

       through January 2018. Id. at 30. This sobriety was achieved without formal

       treatment; however, McCully said that Mother was incarcerated most of the

       time when she was sober. Id. at 30-31. Mother admitted to McCully that she

       relapsed and resumed using heroin from February through April 2018. Id. at

       23. In fact, Mother said she had even used heroin the night before her April

       2018 substance abuse assessment. Id. Mother admitted to McCully that she

       sometimes used drugs at home when her other children were asleep yet claimed

       that a sober person was always in the house at the time. Id. at 26.


[10]   McCully testified that she referred Mother to a sixteen-week intensive

       outpatient program (“IOP”) to address substance abuse issues. Id. at 31. The

       administrator of that program, Shannon Alford (“Alford”), explained that, each

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-976 | October 30, 2019   Page 7 of 20
       week for the first eight weeks, a client must attend three, three-hour sessions.

       Id. at 35. Additionally, a client must attend two recovery support meetings per

       week and must take a weekly drug screen. Id. “The second part of treatment is

       a step down where [clients] come one time a week for two hours and still have

       to fulfill those other requirements.” Id. Alford explained that IOP has a “three

       absence rule” and if a client is a “no call” or “no show” within the first three

       sessions, they are automatically discharged. Id. at 36-37. Mother was supposed

       to begin IOP classes on April 20, 2018; however, she missed the first three

       sessions and was “unsuccessfully discharged” on April 27, 2018.7 Id. at 37.


[11]   Mother’s urine drug screen, taken on April 12, 2018, tested positive for

       buprenorphine, norbuprenorphine, fentanyl, and norfentanyl. Id. at 90; Ex. Vol.

       I at 9. Mother had a second screen on April 19, 2018 and tested positive for

       fentanyl, norfentanyl, and morphine. Tr. Vol. II at 11; Ex. Vol. I at 5. During

       her February 26, 2019 testimony, DCS family case manager Tianna Ceaser

       (“FCM Ceaser”) testified that she receives lab reports when a parent submits to

       drug screens. Tr. Vol. II at 124. During her February 2019 testimony, FCM

       Ceaser said she had not received a report about Mother’s screening for at least

       six months. Id. at 125.




       7
        Citing to Petitioner’s Exhibit 19, Mother contends, “The caseworkers were in agreement that [Mother] was
       cooperative and compliant with services up through April 2019.” Appellant’s Br. at 7. We note that Exhibit
       19 is dated April 2018 and, therefore, it cannot support a proposition that refers to 2019.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-976 | October 30, 2019               Page 8 of 20
[12]   In June 2018, Mother’s case was transferred from Boyd to Elsbury, a home-

       based therapist with Families First. Id. at 39. Elsbury completed Mother’s

       intake on June 27, 2018. Id. The first time Mother appeared for her

       assessment, she had a panic attack in the lobby while awaiting the appointment.

       Id. at 42. Elsbury and Mother spoke to neutralize the panic attack and

       brainstorm about how Mother could successfully attend a future assessment.

       Id. at 45. Elsbury rescheduled the assessment, making it a one-on-one session

       and setting the time so that Mother could avoid a long wait in the lobby. Id. at

       47. Elsbury met with Mother at home just prior to the appointment and offered

       to give Mother a ride. Id. Mother declined the offer and did not attend the

       drug assessment. Id.


[13]   In early July 2018, Elsbury began therapy with Mother once a week. Later,

       therapy increased to twice a week at Mother’s request. Id. at 39, 40. Mother

       met with Elsbury five times and was initially engaged during sessions. Id.

       However, during Mother’s last session, on July 31, 2018, she was distracted and

       hard to engage. Mother then had “three no call no shows.” Id. at 41. Pursuant

       to Families First policy—that a client must be discharged after “three no call no

       shows”—Mother was “unsuccessfully discharged” on August 21, 2018. Id.


[14]   Rondre Smith (“Smith”), a home-based case worker with Hope Counseling

       Associates, testified that it was his job to oversee visitation and connect Mother

       with resources in the community, such as housing, employment, transportation,

       and substance abuse programs. Id. at 53. Smith worked with Mother for about

       seven months, beginning in December 2017. Id. at 53-54. Smith testified that,
       Court of Appeals of Indiana | Memorandum Decision 19A-JT-976 | October 30, 2019   Page 9 of 20
       during that time, Mother remained unemployed. Id. at 56. While Mother

       found housing, Smith testified that Mother’s housing was not stable; during the

       seven months they worked together, Mother moved three times. Id. at 62.

       After Mother’s third move, where she lived with her godmother, Mother no

       longer tried to find her own place to live. Id. at 60.


[15]   Smith said that Mother was also inconsistent about attending supervised visits

       with Child. Id. at 54. Mother complied in the beginning, but by late July or

       early August 2018, Mother became difficult to contact and often cancelled or

       failed to attend scheduled visits with Child. Id. Mother’s last visit with Child

       occurred on August 10, 2018. Id. On August 17, 2018, Mother texted Smith to

       say she was not able to have her visit with Child, and “she was going to pursue

       rehab.” Id. The visitation referral closed on August 24, 2018 due to lack of

       contact, and Smith discharged Mother from the program. Id. at 55. Smith had

       no contact with Mother after her discharge, and at the time of the fact-finding

       hearing, Smith had not known the status of Mother’s employment or housing

       for about six months. Id. at 56-57, 61-62.


[16]   Regarding Child’s best interest, FCM Ceaser testified: (1) it was in Child’s best

       interest to terminate the parent-child relationship; and (2) Mother should not be

       given additional time to prove her ability to parent. Id. at 121. The guardian ad

       litem (“GAL”) testified that he had recommended during the August 23, 2018

       permanency hearing that Child’s plan be changed from reunification to

       adoption. Id. at 136. The GAL believed termination was in the best interests of

       Child. Id. at 137, 139. The GAL based this opinion on his belief that Mother

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-976 | October 30, 2019   Page 10 of 20
       was not appropriately engaged in services and had not remedied her substance

       abuse disorder. Id. at 137. The GAL found that Mother had not remedied the

       reasons for DCS involvement. Id. at 137-38. The GAL further considered that

       the foster home placement, which was pre-adoptive, was nurturing and met

       Child’s needs. Id. at 137.


[17]   One of Child’s foster parents testified that Child had lived with her family since

       September 2017, when Child was released from hospital. Child arrived at foster

       parents’ home with some special needs; Child had stiff and rigid muscles and

       issues with stomach aches. Id. at 67. In addition to caring for Child, the foster

       parents had taken Child to physical therapy to alleviate the rigidity of her

       muscles. Id. at 70. Child had bonded to her foster parents, who testified that

       they were prepared to adopt Child. Id. at 69.


[18]   On March 25, 2019, the juvenile court issued findings of fact and conclusions of

       law, terminating Mother’s parent-child relationship. Appellant’s App. Vol. II at

       124-27. The juvenile court concluded:


               46. There is a reasonable probability that the conditions that
               resulted in the child’s removal and continued placement outside
               of the home will not be remedied by her mother. [Mother]
               continues to struggle with drug abuse. She has failed to complete
               any services designed to address substance abuse and stability
               issues. She has not maintained contact with the FCM and has
               made no significant or sustained progress towards reunification.


               47. Continuation of the parent-child relationship poses a threat
               to the child’s well-being in that it would serve as a barrier for her
               obtaining permanency through an adoption when her mother is
       Court of Appeals of Indiana | Memorandum Decision 19A-JT-976 | October 30, 2019   Page 11 of 20
               unable to provide permanency and parent. [Mother] has not seen
               [Child] since August 2018 and after previous parenting time
               sessions, the child would suffer sleep disruptions.


               48. Termination of the parent-child relationship is in [C]hild’s
               best interests. Termination would allow her to be adopted into a
               stable and permanent home where her needs will be safely met.


               49. There exists a satisfactory plan for the future care and
               treatment of [C]hild, that being adoption.


               50. The Guardian ad Litem agrees with the permanency plan of
               adoption as being in [C]hild’s best interests.


       Id. at 127. Mother now appeals the termination of her parental rights.


                                      Discussion and Decision
[19]   As our Supreme Court has observed, “Decisions to terminate parental rights are

       among the most difficult our trial courts are called upon to make. They are also

       among the most fact-sensitive—so we review them with great deference to the

       trial courts[.]” In re E.M., 4 N.E.3d 636, 640 (Ind. 2014). While the Fourteenth

       Amendment to the United States Constitution protects the traditional right of a

       parent to establish a home and raise her child, and parental rights are of a

       constitutional dimension, we may terminate those rights when a parent is

       unable or unwilling to meet her responsibilities as a parent. K.T.K. v. Ind. Dep’t

       of Child Servs., 989 N.E.2d 1225, 1230 (Ind. 2013).


[20]   Thus, parental rights are not absolute and must be subordinated to the child’s

       best interest in determining the appropriate disposition of a petition to terminate
       Court of Appeals of Indiana | Memorandum Decision 19A-JT-976 | October 30, 2019   Page 12 of 20
       the parent-child relationship. Id. The purpose of terminating parental rights is

       not to punish the parent but to protect the child. Z.B. v. Ind. Dep’t of Child Servs.,

       108 N.E.3d 895, 902 (Ind. Ct. App. 2018), trans. denied. The juvenile court need

       not wait until the child is irreversibly harmed, such that her physical, mental,

       and social development is permanently impaired, before terminating the parent-

       child relationship. Id. at 903. The court must judge a parent’s fitness to care for

       her children at the time of the termination hearing. A.D.S v. Ind. Dep’t of Child

       Servs., 987 N.E.2d 1150, 1157 (Ind. Ct. App. 2013), trans. denied. However,

       requiring trial courts to give due regard to changed conditions “does not

       preclude them from finding that parents’ past behavior is the best predictor of

       their future behavior.” E.M., 4 N.E.3d at 643.


[21]   When reviewing a termination of parental rights, we will not reweigh the

       evidence or judge the credibility of the witnesses. Z.B., 108 N.E.3d at 900.

       Instead, we consider only the evidence and reasonable inferences that are most

       favorable to the judgment. In re H.L., 915 N.E.2d 145, 149 (Ind. Ct. App.

       2009). Where, like here, the juvenile court entered specific findings and

       conclusions, we apply a two-tiered standard of review. In re B.J., 879 N.E.2d 7,

       14 (Ind. Ct. App. 2008), trans. denied. First, we determine whether the evidence

       supports the findings, and second, we determine whether the findings support

       the judgment. Id. Moreover, in deference to the trial court’s unique position to

       assess the evidence, we will not set aside the court’s judgment terminating a

       parent-child relationship unless it is clearly erroneous. H.L., 915 N.E.2d at 148-



       Court of Appeals of Indiana | Memorandum Decision 19A-JT-976 | October 30, 2019   Page 13 of 20
       49. If the evidence and inferences support the trial court’s decision, we must

       affirm. A.D.S., 987 N.E.2d at 1156.


[22]   Before an involuntary termination of parental rights may occur, DCS is

       required to allege and prove, among other things:


               (A) that one (1) of the following is true:


                        (i) The child has been removed from the parent for at least
                        six (6) months under a dispositional decree.


                        ....


               (B) that one (1) of the following is true:


                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.


                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.


                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services;


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-976 | October 30, 2019   Page 14 of 20
       Ind. Code § 31-35-2-4(b)(2). DCS must prove the alleged circumstances by

       clear and convincing evidence. In re H.L., 915 N.E.2d at 149. If the juvenile

       court finds that the allegations in a petition are true, it shall terminate the

       parent-child relationship. Ind. Code § 31-35-2-8(a).


                                                 I. Findings
[23]   Mother does not contest the accuracy of the juvenile court’s specific factual

       findings. Instead, Mother claims that those findings are generally defective

       because DCS did not present evidence to reflect Mother’s “current conditions”

       at the time of the termination hearing. Appellant’s Br. at 10. We disagree.

       Mother concedes that her substance abuse problem led to the removal of Child

       immediately after Child’s August 2017 birth. Id. at 9. Nevertheless, Mother

       contends that the evidence presented at the termination hearing showed that

       Mother had maintained sobriety after Child’s birth for about six or seven

       months, August 2017 through January 2018. Id. Mother also asserts that her

       August 2018 statement to McCully, that she was going to rehab, revealed that

       Mother “was taking positive steps on her own to address her history of abuse.”

       Id.


[24]   From Mother’s offered evidence, we cannot extrapolate that Mother was drug

       free and stable at the time of the termination hearing. In August 2018, Mother

       texted Smith to say “she was going to pursue rehab”; however, Mother did not

       inform Smith as to the rehab location nor did she provide proof of participation.

       Tr. Vol. II at 54. Mother and Smith had no additional contact after August


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-976 | October 30, 2019   Page 15 of 20
       2018. Id. Furthermore, although DCS had referred Mother to various home-

       based therapists, caseworkers, and drug counselors, those providers testified

       that Mother was discharged from each of their programs because Mother was

       either not progressing in services or had stopped attending services. After

       Mother was unsuccessfully discharged from various programs, she had no

       additional contact with DCS or her providers. Here, Mother is the one who

       prevented DCS from knowing about Mother’s current status at the time of the

       termination hearing; therefore, we cannot now give Mother the benefit of

       assuming that she is drug free and stable. Because Mother does not challenge

       the juvenile court’s specific findings, we must accept those findings as true. See

       In re S.S., 120 N.E.3d 605, 610 (Ind. Ct. App. 2019) (citing McMaster v.

       McMaster, 681 N.E.2d 744, 747 (Ind. Ct. App. 1997)) (where parent has not

       challenged factual findings, court on appeal “must accept the findings as true”).


                                              II. Conclusions
[25]   Mother, likewise, does not contest the juvenile court’s conclusions that: (1)

       Child has been removed from Mother’s care for at least six months under a

       dispositional order; (2) the termination is in the best interest of Child; and (3)

       adoption is a satisfactory plan for the care and treatment of Child. Appellant’s

       App. Vol. II at 127. Instead, Mother argues that DCS did not meet its burden of

       proving under Indiana Code section 31-35-2-4(b)(2)(B) that conditions resulting

       in Child’s removal will not be remedied and that the continuation of Mother’s

       relationship with Child poses a threat to Child’s safety. Appellant’s Br. at 10, 14.



       Court of Appeals of Indiana | Memorandum Decision 19A-JT-976 | October 30, 2019   Page 16 of 20
[26]   It is well-settled that because Indiana Code section 31-35-2-4(b)(2)(B) is written

       in the disjunctive, the juvenile court need find only one of the following: (1) the

       conditions resulting in removal from or continued placement outside the

       parent’s home will not be remedied; (2) the continuation of the parent-child

       relationship poses a threat to the child; or (3) the child has been adjudicated a

       CHINS on two separate occasions. See In re D.D., 804 N.E.2d 258, 266 (Ind.

       Ct. App. 2004), trans. denied. Therefore, where one of these three factors has

       been proven by clear and convincing evidence, it is not necessary for DCS to

       prove, or for the juvenile court to find, any of the other factors listed in Indiana

       Code section 31-35-2-4(b)(2)(B). Id. Accordingly, here, we focus only on the

       question of whether the conditions that led to Child’s removal and placement

       outside Mother’s care will not be remedied.


[27]   When deciding whether there is a reasonable probability that the conditions

       resulting in a child’s removal or continued placement outside of a parent’s care

       will not be remedied, the juvenile court must determine a parent’s fitness to care

       for the child at the time of the termination hearing while also taking into

       consideration evidence of changed circumstances. A.D.S., 987 N.E.2d at 1156-

       57. The juvenile court may disregard efforts made only shortly before

       termination and give more weight to a parent’s history of conduct prior to those

       efforts. K.T.K., 989 N.E.2d at 1234.


[28]   Mother has a total of four children, none of whom were in Mother’s care at the

       time of the termination hearing. Mother began using opioids when she was

       twenty-four years old and heroin when she was twenty-five. See Tr. Vol. II at

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-976 | October 30, 2019   Page 17 of 20
       23, 24. When Mother was two months pregnant with Child, DCS filed a

       CHINS petition regarding two of Mother’s other children, K.H. and L.P. Ex.

       Vol. I at 140-43. While Mother’s rights to those children were not terminated,

       those children now live with their respective fathers. Id. at 110, 162, 202.

       When Mother was six months pregnant with Child, Mother was charged with

       drug-related crimes. Child was born “drug exposed.” Tr. Vol. II at 115-16.

       While Child remained in intensive care for about a month, Child was removed

       from Mother’s custody after Mother admitted that Child was a CHINS. A few

       days after Child’s birth, Mother was again charged with drug-related crimes.

       Ex. Vol. II at 23. Mother was incarcerated and remained in jail until December

       2017. Meanwhile, the CHINS court proceeded to disposition and ordered

       Mother to contact DCS within seventy-two hours of her release and, thereafter,

       participate in services toward reunification with Child. Appellant’s App. Vol. II

       at 125.


[29]   It is true that Mother was sober after Child’s birth, from August 2017 through

       January 2018; however, Mother was incarcerated for at least four of those

       months. Tr. Vol. II at 30-31. Furthermore, Mother began to use drugs again in

       February 2018 and even used drugs the night before she was due to have her

       April 12, 2018, scheduled drug abuse assessment. Appellant’s App. Vol. II at 132.

       DCS provided Mother with numerous service providers. Home-based therapist

       Boyd worked with Mother from December 2017 through June 2018 but

       discharged Mother as unsuccessful due to her lack of progress. Tr. Vol. II at

       103. Boyd remained concerned about Mother’s emotional regulation, stability,

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-976 | October 30, 2019   Page 18 of 20
       and sobriety and referred Mother to Elsbury. Id. at 104. Mother’s intake with

       Elsbury occurred on June 27, 2018. Mother attended a total of five sessions;

       however, by the end of July 2018, Mother stopped participating. After Mother

       had three no call/no shows, was only in the first stage of a five-stage process,

       and was making no progress, Elsbury unsuccessfully discharged Mother on

       August 21, 2018.


[30]   In August 2018, Mother texted Smith to say “she was going to pursue rehab”;

       however, Mother provided no proof of participation. Tr. Vol. II at 54. Mother

       and Smith had no additional contact after August 2018. Id. After Mother was

       unsuccessfully discharged from various programs, she had no additional contact

       with DCS or her providers. Without additional contact, the juvenile court

       could not assume that Mother was drug free and stable.


[31]   Mother did not maintain contact with DCS. Without additional information

       from Mother, DCS presented clear and convincing evidence that Mother

       continued to struggle with drug abuse, failed to complete any services designed

       to address substance abuse and stability issues, and had made no significant

       sustained progress toward reunification. This evidence supported the juvenile

       court’s conclusion that there is a reasonable probability that Mother will not

       remedy the conditions resulting in Child’s removal. The juvenile court’s

       termination of Mother’s parent-child relationship with Child was not clearly

       erroneous.


[32]   Affirmed.


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-976 | October 30, 2019   Page 19 of 20
Baker, J., and Crone, J., concur.




Court of Appeals of Indiana | Memorandum Decision 19A-JT-976 | October 30, 2019   Page 20 of 20